Opinion by the Court. This was a bill in chancery under which, by appropriate pleading, the material and substantial questions raised and presented to the Circuit Court were, as to the validity of a tax deed held by Mary Stewart, one of the appellants, for certain tracts of land involved in the proceeding. The decree of the Circuit Court was that the tax deed was invalid because of defects in the proceeding upon which it was based. This appeal seeks to have the decree of the court as to the validity of such tax deed reviewed. We are of opinion that a freehold is involved and for that reason we have not jurisdiction. Gage v. Scales, 100 Ill. 218; Gage v. Bailey, 102 Ill. 11; Brown v. McCord, 9 Ill. App. 550. The appeal is therefore dismissed with leave to the parties to withdraw record, abstracts and briefs.